Citation Nr: 0004426	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-04 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a tumor at the base 
of the tongue.  

2.  Entitlement to service connection for prostrate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1967 and from November 1990 to January 1994.  The veteran was 
placed on the Temporary Disability Retired List (TDRL) in 
January 1994, and was released from TDRL in August 1995.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In January 2000, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  


FINDING OF FACT

The claims of entitlement to service connection for a tumor 
at the base of the tongue and entitlement to service 
connection for prostate cancer are not plausible.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a tumor 
at the base of the tongue and entitlement to service 
connection for prostate cancer are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection are not well 
grounded, and there is no further duty to assist the veteran 
in the development of his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If cancer is 
manifested to a compensable degree within the first post-
service year, it may be presumed to be service-connected.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of 

incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).

The veteran's service medical records show no complaints, 
diagnoses or treatment for a tumor at the base of the tongue 
or for prostate cancer.  On VA examination in February 1994, 
no pertinent mouth abnormality was noted, and there were no 
abnormal findings of the genitourinary system.  

VA records show that a February 1996 biopsy found right neck 
cancer.  In September 1996, a urology consultation report 
reflected a provisional diagnosis of prostate cancer, and 
cancer of the prostate was noted on an October 1996 
genitourinary clinic visit.  In a February 1997 consultation 
sheet to radiotherapy, it was noted that the veteran had a 
history of right neck metastatic cancer diagnosed in 1995 and 
was found with a second metastasis at the left neck and base 
of the tongue.  

In a September 1997 Report of Contact, it was noted that the 
veteran was called by telephone and he informed the RO that 
his claim was for a tumor at the base of the tongue and that 
it was first treated in September 1995.  He stated that he 
was also claiming service connection for prostate cancer, 
first treated in January 1996.  

In a December 1997 statement, a private physician noted that 
he had seen the veteran for the first time in January 1996 
for a right neck mass.  It was noted that this was confirmed 
with CT and operated on in February 1996.  

At his December 1998 hearing at the RO, the veteran stated 
that his first tumor appeared in July 1995.  He argued that 
he was not permanently retired from the military until 1995 
and that therefore his tumor of the tongue disability was 
incurred 

during service.  He also stated that he was treated by VA for 
prostate problems in 1995 and 1996.  A complete transcript is 
of record.  

The veteran also testified before the undersigned Member of 
the Board in January 2000.  He stated that he first sought 
treatment for his tumor at the base of the tongue in June 
1995.  He related his treatment since that time.  He stated 
that he had a prostate problem since 1995, as well as in 
service in 1992 and 1993.  He stated that he had urinary 
complaints at that time.  A complete transcript is of record.  

The Board finds that the veteran has not submitted a well 
grounded claim on either of the two issues in question here.  
The service medical records show no treatment for cancer at 
the base of the tongue or for prostate cancer.  (The Board 
notes that the veteran is service-connected for renal 
lithiasis for kidney problems incurred in service).  After 
service, there is no showing of cancer at the base of the 
tongue or prostate cancer within the first post service year.  
The veteran's service records show that he was placed on TDRL 
in January 1994, and was released from TDRL in August 1995.  
During that period, the veteran was not engaged in full time 
duty in the Armed Forces.  Therefore, he was not on active 
duty as provided by law and regulation.  He has not alleged 
that he was on active duty for training or inactive duty 
training.  Thus, for purposes of establishing service 
connection, the veteran was no longer on active military, 
naval, or air service as of January 1994, when he was placed 
on TDRL. 

The earliest clinical evidence of a cancer at the base of the 
tongue and prostate cancer is noted in the reports of 
treatment in 1996, two years after service.  The Board notes 
that the veteran has offered three different dates for the 
incurrence of a tumor at the base of the tongue--September 
1995, June 1995 and July 1995.  However, none of the offered 
dates place treatment within the one-year time period for 
presumptive service connection for cancer.  Therefore, 
presumption of in-service incurrence is not for application.  


In addition, the record as a whole fails to include any 
evidence of a nexus between the claimed in service diseases 
and the current disabilities (medical evidence), and 
therefore the third requisite element for the presentation of 
a well grounded claim has not been met. Caluza v. Brown, 7 
Vet. App. 498 (1995).  Accordingly, the claims must be denied 
since they are not well grounded.  

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims. 38 U.S.C.A. § 
5107(a) (West 1991).   

The Board is aware of the veteran's statements and hearing 
testimony offered in his behalf.  While the veteran and other 
lay individuals are competent to provide evidence of visible 
symptoms, they are not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). There is no objective evidence of 
record in the form of medical treatment or examination 
records that show that a tumor at the base of the tongue or 
that prostate cancer were incurred in service.  Further, the 
veteran has provided no medical opinion linking any current 
disability to service.  Absent evidence of any current 
disability which could be associated with service, the Board 
finds the claims are not plausible.  Therefore, the Board 
finds that the veteran's claims for service connection are 
not well grounded.

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the Board's decision.  This is because in assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than the claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of a tumor at the base of the tongue 
and/or prostate cancer, in service or shortly thereafter 
would be helpful in establishing a well-grounded claims, as 
well as medical opinion linking any current findings with the 
veteran's military service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


ORDER

Service connection for a tumor at the base of the tongue is 
denied.  

Service connection for prostate cancer is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

